Case 2:19-cv-00608-CAS-AFM Document 40 Filed 04/09/20 Page 1 of 2 Page ID #:172




 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
     ATARI INTERACTIVE, INC.,                  )   Case No. 2:19-CV-0608-CAS (AFMx)
12
                Plaintiff,                     )   Hon. Christina A. Snyder
13                                             )
14
        v.                                     )   ORDER GRANTING
                                                   JOINT STIPULATION
     HYPERKIN INC.,                            )   REQUESTING CONTINUANCE OF
15
                                               )   TRIAL AND PRETRIAL
16              Defendant.                     )   DEADLINES
17
                                               )
                                               )
18                                             )
19                                             )
                                               )
20                                             )
21                                             )
                                               )
22
23           Pursuant to the stipulation of the Parties, the Court finds that there is good
24
     cause to continue the deadlines, and orders that the schedule be modified as
25
26   follows:
27
28



                                             ORDER - 1
Case 2:19-cv-00608-CAS-AFM Document 40 Filed 04/09/20 Page 2 of 2 Page ID #:173
